Title: To James Madison from Samuel S. Smith, 12 December 1787
From: Smith, Samuel S.
To: Madison, James


Sir,
Princeton Decr. 12th. 1787.
Mr. Jno. Fitch is about to make application to Congress for some assistance to complete his steam-boat. It is a proof of so much native ingenuity, that I could wish to see him encouraged on that footing alone, if the finances of the continent were in a situation to be liberal to the inventors of ingenious arts. But from the report of the most capable judges, his boat may be rendered so useful to the internal navigation of the United-States, that I hope Congress will not esteem his application unreasonable, even under the present embarrassment of their finances. I am perfectly aware of their good disposition towards the arts, & of their capacity of judging of Mr Fitch’s mechanical merit, if they had the works before them. As this is not the case, I hope that such certificates as he is able to produce, will render Congress secure from the imputation of misapplying the public property, by enabling Mr. Fitch to complete his scheme. His perseverance as well as his ingenuity is meritorious. If my opinion should have the least weight, in this affair, with you or with any member of Congress, I shall feel myself happy in rendering him this service. I am, Sir, Yr. Mo. obdt. hble. servt.
Saml S Smith
